— Determination of respondent Correction Commissioner, dated December 30, 1988, which dismissed petitioner from his position as a correction officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jacqueline Silbermann, J.], entered December 26, 1989), is dismissed, without costs and without disbursements.
Following a hearing, petitioner was found guilty of using unreasonable force on a prison inmate. Viewing the record as a whole, we find this determination to be supported by substantial evidence (Matter of Berenhaus v Ward, 70 NY2d 436, 443). The question of who initiated the altercation raised an issue of credibility as to which a reviewing court should not *764substitute its judgment for that of the Hearing Officer (supra). We have reviewed petitioner’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.